     Case 1:08-cv-10934-LAP Document 2297 Filed 07/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



                                            08 Civ. 10934 (LAP)
IN RE: 650 FIFTH AVENUE AND
RELATED PROPERTIES                                   ORDER




LORETTA A. PRESKA, Senior United States District Judge:

     The   Court   has   reviewed   the   parties’   letters    regarding

proceedings to be held to establish probable cause in connection

with the Government’s pending motion for a restraining order

concerning the rental income generated by the operation of the

building located at 650 Fifth Avenue.       (See dkt. nos. 2293, 2294,

2295.)   Counsel shall confer as to Claimants’ proposal at page two

of their reply letter (dkt. no. 2295) to adjourn the probable cause

hearing until after the appeals are decided, with any subsequent

finding of probable cause to be retroactive, and inform the Court

no later than August 4, 2020, what agreement has been reached.

SO ORDERED.

Dated:     New York, New York
           July 29, 2020

                            __________________________________
                            LORETTA A. PRESKA
                            Senior United States District Judge




                                    1
